            Case 1:21-cv-06463-JMF Document 8 Filed 08/05/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BB&HC, LLC et al.,                                                     :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :     21-CV-6463 (JMF)
                  -v-                                                  :
                                                                       :           ORDER
INDUSTRYBUILT SOFTWARE LTD. et al.,                                    :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiffs BB&HC, LLC; Cherry Capital Foods, LLC; and Earthy Delights, Inc. bring this
action against Defendants Industrybuilt Software Ltd. and Aptean Inc., invoking the Court’s
subject matter jurisdiction on the ground of diversity of citizenship. See ECF No. 1 (“Compl.”),
¶ 11. Plaintiffs allege that Defendant Industrybuilt Software Ltd. is “a foreign private limited
company organized and previously existing under the laws of Ontario, Canada.” Id. ¶¶ 5-8.

        It is well established that, “for purposes of diversity jurisdiction, a corporation is deemed
to be a citizen of both the state of its incorporation and the state where it has its principal place of
business,” Durant, Nichols, Houston, Hodgson & Cortese-Costa P.C. v. Dupont, 565 F.3d 56, 59
(2d Cir. 2009) (emphasis added) (citing 28 U.S.C. § 1332(c)), whereas a limited liability
company or LLC is deemed to be a citizen of each state of which its members are citizens, see,
e.g., Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d 48, 51-52 (2d Cir. 2000). Thus, courts
generally inquire whether a foreign business entity “is structured or organized as an equivalent to
either a corporation or a limited liability company under United States law” as the first step in
determining the entity’s citizenship for purposes of diversity jurisdiction. Century Metal
Recycling, Pvt. Ltd. v. Dacon Logistics, LLC, No. 3:13-CV-00093 (CSH), 2013 WL 5929816, at
*3 (D. Conn. Nov. 4, 2013); see also, e.g., Horne v. Krecker, No. 2:20-CV-71 (TLS) (JPK), 2020
WL 814007, at *2 (N.D. Ind. Feb. 19, 2020) (addressing a Canadian limited company). The
party or parties invoking the Court’s subject matter jurisdiction — here, Plaintiffs — bear the
burden of establishing that jurisdiction exists. See, e.g., Conyers v. Rossides, 558 F.3d 137, 143
(2d Cir. 2009)

        Accordingly, it is hereby ORDERED that, on or before August 18, 2021, Plaintiffs shall
address in writing, filed on ECF, the nature of Defendant Industrybuilt Software Ltd.’s structure
for purposes of determining its citizenship. If its structure is equivalent to that of a United States
limited liability company or partnership, then Plaintiffs shall also address the citizenship of each
of its members (or the appropriate analogue). Defendants may file a response no later than
August 25, 2021, or within one week of entering a notice of appearance, whichever is later.
          Case 1:21-cv-06463-JMF Document 8 Filed 08/05/21 Page 2 of 2


Plaintiffs shall promptly serve Defendants with a copy of this Order and file proof of such
service on the docket no later than August 10, 2021.

       SO ORDERED.

Dated: August 4, 2021                               __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
